Exhibit 10.33

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed effective as of the 1st
day of July, 2019 (the “Effective Date”), by and between CACI International Inc,
a Delaware corporation (the “Company”), and John Mengucci (the “Executive”).

RECITALS

The Company wishes to employ the Executive as its President and Chief Executive
Officer. The parties agree that it is in the best interests of the Company and
the Executive to enter into this employment agreement setting forth the terms of
the Executive’s employment.

Accordingly, in consideration of the mutual understandings contained in this
Agreement, the parties hereto, intending to be legally bound, agree as follows:

1.Employment of Executive; Duties and Status.

(a) The Company hereby agrees to engage the Executive as the President and Chief
Executive Officer of the Company during the “Employment Period” (as defined in
Section 2 hereof), and the Executive hereby accepts such employment, all on the
terms and conditions set forth in this Agreement. During the Employment Period,
the Executive shall (i) have responsibility for the active management of the
Company and general supervision and direction of the affairs of the Company,
(ii) provide leadership, by the Executive’s words and actions, both within the
Company and outside the Company, in promoting the Company’s culture and
reputation for observing the highest ethical standards, with honesty and
integrity, in the conduct of the Company’s business, and serve as a role model
to the employees and the third parties the Company works with in doing business
the right way, (iii) have such duties, obligations and responsibilities as are
customarily performed by chief executive officers of companies of like size and
type as the Company or are imposed by applicable law, including, without
limitation, the Sarbanes-Oxley Act of 2002, as amended and in effect from time
to time (the “Sarbanes-Oxley Act”), (iv) have such other authority and perform
such other executive duties (including, without limitation, serving as an
officer of an “Affiliate” (as defined in Section 4(d) hereof) of the Company),
as shall be assigned to the Executive by the Executive Chairman or the Board of
Directors of the Company (the “Board”), (v) administer such other business
affairs of the Company as shall reasonably be assigned to the Executive by the
Executive Chairman or Board, and (vi) for all matters of the Company in the
Executive’s capacity of the Chief Executive Officer, the Executive shall report
to the Executive Chairman and the Board. For purposes of Section 302 of the
Sarbanes-Oxley Act the Executive will be deemed to be the principal executive
officer and for purposes of 906 of Sarbanes-Oxley Act the Executive will be
deemed to be the principal chief executive officer and the Executive
acknowledges his responsibility to comply with the certification requirements of
the Sarbanes-Oxley Act.

(b) The Executive agrees that, at all times, the Executive shall act in a manner
consistent with his fiduciary obligations to the Company, and otherwise comply
with the Company’s Standard of Ethics and Business Conduct, as the same may be
amended and in effect

 

Page 1 of 22

 

--------------------------------------------------------------------------------

from time to time and timely provided to the Executive (the “Standards of
Conduct”).  In addition, the Executive shall comply with all laws, rules and
regulations that are generally applicable to the Company and its employees,
directors and officers, shall avoid any conduct that adversely affects the
reputation of the Executive or the Company, and the Executive shall perform all
services in accordance with the policies, procedures and rules established by
the Company and the Board.

(c)During the Employment Period, the Executive shall be a full-time employee of
the Company and shall devote all business time and energies to the Company. The
Executive
shall, however, be entitled to devote a reasonable amount of time to supervising
his personal investments and other personal affairs.

(d)The Executive shall avoid diluting his energies by engaging in outside
commitments to other companies or organizations that require efforts that,
either directly or indirectly, reduce the focus, concentration and amount of
time Executive devotes to the Company.  Therefore, with the exception of
membership with professional/industry associations that directly relate to
Executive’s job, and that do not have leadership responsibilities, and
participation with not for profit charitable or community service entities whose
primary activities take place outside of normal working hours, Executive shall
not be affiliated with any entities outside of the Company without first
receiving approval from the Corporate Governance and Nominating Committee of the
Company’s Board of Directors.

(e)The Executive agrees that during the Employment Period he will maintain his
legal residence within fifty (50) miles of the current location of the main
office of the Company, which is at 1100 N. Glebe Road, Arlington, Virginia
22201.

(f)The Board shall establish criteria for measuring the Executive’s performance
as President and Chief Executive Officer and shall review and assess the
Executive’s performance in accordance with such criteria at least annually. The
Executive Chairman or the Board shall advise the Executive of the Board’s
performance assessment.

(g)The Executive shall promptly notify the General Counsel, the Executive
Chairman, and the Lead Independent Director of the Board upon his receipt of an
email, letter or other written communication from the Securities and Exchange
Commission (“SEC”). In addition, the Executive shall take reasonable steps to
ensure that the General Counsel provides to the Executive Chairman and the Lead
Independent Director of the Board an advance copy of any written communication
responding to an SEC communication.

(h)The Company shall use its best efforts to cause Executive to be appointed to
the Board as a director effective as of July 1, 2019, and to include Executive
in the Board’s slate of nominees for election as a director at the annual
meeting of the Company’s shareholders immediately following the Effective Date
(the “Annual Meeting”) and shall recommend to the shareholders that Executive be
elected as a director of the Company at the Annual Meeting. The Company has no
further obligations to Executive with respect to Executive’s appointment or
election to the Board subsequent to the Annual Meeting or otherwise. Immediately
upon (i) the termination of the Employment Period for any reason; (ii)
termination of the Executive’s employment with the Company for any reason: or
(iii) Executive’s provision of any notice to the Company in accordance with
Section 5 hereof, whichever occurs first, Executive shall resign all positions
then held as a director of the Company and of any subsidiary, parent or
affiliated entity

 

Page 2 of 22

 

--------------------------------------------------------------------------------

of the Company.

2.Term of Employment.  Pursuant to Section 5 hereof, the Executive’s employment
hereunder shall continue until terminated (i) by Executive’s resignation without
Good Reason; (ii) due to Executive’s death or disability; (iii) by Executive’s
resignation for Good Reason; (iv) by the Company by terminating Executive’s
employment hereunder without Good Cause or (v) by the Company by terminating
Executive’s employment for Good Cause (the Employment Period). Except as
otherwise provided herein, any termination of the Employment Period by the
Company or the Executive shall be effective as specified in a written notice
from the terminating party (“Notice of Termination”).

3.Compensation and General Benefits.

(a) Base Salary. The Company agrees to pay to the Executive an annual base
salary of $950,000 (such base salary, as adjusted from time to time, is referred
to herein as the “Base Salary”). The Executive’s Base Salary, less amounts
required to be withheld under applicable law, shall be payable in equal
installments in accordance with the practice of the Company in effect from time
to time for the payment of salaries to executives of the Company, but in no
event less frequently than monthly. The Executive’s Base Salary shall be
reviewed annually by the Compensation Committee and the Board in connection with
the Executive’s performance review.

(b)Annual Incentive. During the Employment Period, the Executive shall be
eligible to participate in any annual incentive or bonus plan, including a LTIP,
maintained by the Company for its senior executives (the “Incentive Plan”). The
Executive’s award under such plan will be determined by the Compensation
Committee and approved by the Board from time to time. The Executive’s award
under such plan will be based on the achievement of strategic performance
metrics established by the Compensation Committee and approved by the Board.

(c)Expenses. During the Employment Period, the Executive shall be entitled to
cause payment by, or to receive prompt reimbursement from, the Company for all
reasonable and necessary expenses incurred by the Executive in performing the
duties required hereunder on behalf of the Company. All payments and
reimbursements by the Company pursuant to this Section 3(c) shall be subject to,
and consistent with, the Company’s policies for expense payment and
reimbursement, as in effect from time to time. Such payment or reimbursement
shall be made on or before March 15th following the close of the calendar year
in which the expense or liability was incurred. To the extent that payment or
reimbursement is based on claims, bills, invoices or other documentation that
the Executive is required to submit to the Company, such documentation must be
submitted by the Executive on or before March 1st following the close of the
calendar year in which the expense or liability was incurred. Amounts which are
not submitted within the required timeframe shall not be eligible for payment or
reimbursement hereunder.

(d)Fringe Benefits.

(i) Company Plans. During the Employment Period, in addition to any amounts to
which the Executive may be entitled pursuant to the other provisions of this
Section 3 or elsewhere herein, the Executive shall be entitled to participate
in, and to receive benefits under, any deferred compensation plan (funded solely
by elective deferrals by the Executive), qualified

 

Page 3 of 22

 

--------------------------------------------------------------------------------

retirement plan, profit-sharing plan, savings plan, group life, disability,
sickness, accident and health insurance programs, or any other similar benefit
plan or arrangement generally made available by the Company to its senior
executive employees, subject to and on a basis consistent with the terms,
conditions and overall administration of each such plan or arrangement. The
Executive may also participate in any long-term incentive, equity or other
nonqualified deferred compensation plan on such terms and on such conditions as
may be established by the Board or the Compensation Committee. The award of any
additional incentive under this Section 3(d)(i) shall be separate and distinct
from the right of the Executive to receive the annual incentive or bonus payment
from the Company described in Section 3(b).

(ii) SERP. On the Effective Date, the Executive shall be a participant in the
Company’s Supplemental Employee Retirement Plan and the Company shall pay to the
order of the Executive or, in the case of his death, to his designated
beneficiary, a supplemental retirement benefit in accordance with the
Supplemental Employee Retirement Plan adopted by the Company.

(iii)  Leave. The Executive shall be entitled to paid annual leave during the
Employment Period in accordance with the Company’s leave policy for senior
executives. Leave shall accrue monthly during the Employment Period (based on a
full year). In addition, the Executive shall be entitled to all paid holidays
given by the Company to its senior executives. The extent to which the Executive
may receive payment for unused annual leave at the end of the Employment Period
shall be determined in accordance with the Company’s policies for its senior
executives.

(iv) Office. During the Employment Period, the Company shall provide the
Executive with an office of a size and with furnishings and other appointments
commensurate with the Executive’s office at the Company on the Effective Date,
and full-time secretarial and administrative assistance and the support staff
necessary in order to perform his duties hereunder.

4.Covenants of the Executive.

(a)No Conflicts. The Executive represents and warrants to the Company that the
Executive is not subject to any contract, agreement, judgment, order or decree
of any kind, or any restrictive agreement of any character, that restricts the
Executive’s ability to perform his obligations under this Agreement or that
would be breached by the Executive upon his performance of his duties pursuant
to this Agreement. The Executive also understands that as a condition of his
employment as the President and Chief Executive Officer of the Company, he must
secure and maintain appropriate security clearances and he represents and
warrants that he is not aware of any reason he should not be able to secure and
maintain such security clearances.

(b)Company Stock.

(i) Stock Holding Requirement. The Executive shall maintain compliance with the
stock holding requirements for his position as set forth in the CACI Management
Stock Ownership Guidelines, which is administered by the Compensation Committee
of the Board.

(ii) Transactions in Company Stock. The Executive shall notify the Executive
Committee of the Board when he intends to buy or sell Company stock, prior to
any

 

Page 4 of 22

 

--------------------------------------------------------------------------------

transaction. The Company recommends that the Executive adopt a 10b5-1 Plan with
respect to his transactions in Company stock.

(c)Confidentiality; Intellectual Property.

(i) The Executive recognizes and acknowledges that (i) the Executive’s
employment with the Company has provided (and in the future, will provide) the
Executive with access to “Trade Secrets” or “Confidential or Proprietary
Information” (each, as defined in Section 4(e) hereof), (ii) the Company is
engaged in a highly competitive enterprise, so that any unauthorized disclosure
or unauthorized use by the Executive of the Trade Secrets or Confidential or
Proprietary Information protected under this Agreement, or any unauthorized
competition, whether during his employment with the Company or after its
termination, would cause immediate, substantial and irreparable injury to the
business and goodwill of the Company, (iii) the Company’s Trade Secrets and
Confidential and Proprietary Information was developed by the Company at
considerable expense, that this information is a valuable Company asset and
part   of   its   goodwill,   that   this   information   is   vital   to  
the   Company’s   success and is the sole property of the Company, and (iv) the
Company’s business interests require a confidential relationship between the
Company and the Executive and the fullest practical protection and confidential
treatment of all Trade Secrets and Confidential or Proprietary Information.
Accordingly, the Executive agrees that, except (A) as required by law,
Governmental Authority or court order, or (B) in the good faith furtherance of
the business of the Company, the Executive will keep confidential and will not
publish, make use of, or disclose to anyone (or aid others in publishing, making
use of, or disclosing to anyone), in each case, other than the Company or any
Persons designated by the Company, or otherwise “Misappropriate” (as defined in
Section 4(e) hereof) any Trade Secrets or Confidential or Proprietary
Information at any time. The Executive’s obligations hereunder shall continue
during the Employment Period and thereafter for so long as such Trade Secrets or
Confidential or Proprietary Information remain Trade Secrets or Confidential or
Proprietary Information.

(ii) The Executive acknowledges and agrees that:

(A)All Trade Secrets and Confidential or Proprietary Information shall be “Trade
Secrets” (as defined under the Uniform Trade Secrets Act) of the Company and/or
its Affiliates, as the case may be;

(B)The Executive occupies a unique position within the Company, and he is and
will be intimately involved in the development and/or implementation of Trade
Secrets and Confidential or Proprietary Information;

(C)In the event the Executive breaches Section 4(c) hereof with respect to any
Trade Secrets or Confidential or Proprietary Information, such breach shall be
deemed to be a Misappropriation of such Trade Secrets or Confidential or
Proprietary Information; and

(D)Any Misappropriation of Trade Secrets or Confidential or Proprietary
Information will result in immediate and irreparable harm to the Company.

(iii) The Executive recognizes that the Company has received, and in the future
will receive, “Information” (as defined in Section 4(e) hereof) from Persons
subject to a

 

Page 5 of 22

 

--------------------------------------------------------------------------------

duty on the Company’s part to maintain the confidentiality of such Information
and to use it only for certain limited purposes. Without limiting anything in
Section 4(c)(i) hereof, the Executive agrees that he owes the Company and such
Persons, during the Employment Period and thereafter, a duty to hold all such
Information in the strictest confidence and, except with the prior written
authorization of the Company, or as required by law, Governmental Authority or
court order, not to disclose such Information to any Person (except as necessary
in carrying out the Executive’s duties for the Company consistent with the
Company’s agreement with such Person) or to use it for the benefit of anyone
other than for the Company or such Person (consistent with the Company’s
agreement with such Person).

(iv) All memoranda, notes, lists, records and other documents or papers (and all
copies thereof), including but not limited to, such items stored in computer
memories, on microfiche, electronically, or by any other means, made or compiled
by or on behalf of the Executive, or made available to the Executive or in the
Executive’s possession concerning or in any way relating to the conduct of the
business of the Company or any of its Affiliates, are and shall be the property
of the Company or such Affiliate and shall be delivered to the Company promptly
upon the Company’s request following the termination of the Executive’s
employment with the Company or at any other time on request. The Executive
acknowledges and stipulates that all Electronic Equipment (as defined in Section
4(e) hereof) of the Company or any Affiliate are the sole property of the
Company or such Affiliate, and that any information transmitted by, received
from, or stored in such Electronic Equipment is also the property of the Company
or such Affiliate. Executive agrees that, after his termination of employment,
he shall not, directly or indirectly, for himself or for any other person or
entity, use, access, copy, or retrieve, or attempt to use, access, copy, or
retrieve, any of the Electronic Equipment of the Company or any Affiliate or any
information on the Equipment of the Company or an Affiliate.

(v) “Work Product” (as defined in Section 4(e) hereof) relating to any work
performed by or assigned to the Executive during, and in connection with, his
employment with the Company, shall belong solely and exclusively to the Company.

(vi) From time to time, at the reasonable request of the Company, the Executive
agrees to disclose promptly to the Company all Work Product and relevant
records, which records will remain the sole property of the Company; provided
that the Executive shall not have an obligation to disclose Work Product or
records hereunder to the extent the Company already has actual knowledge of such
Work Product and originals or copies of such records.

(vii) The Executive hereby assigns to the Company, without further
consideration, his entire right, title, and interest (throughout the United
States and in all foreign countries) in and to all Work Product, whether or not
patentable. Should the Company be unable to secure the Executive’s signature on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Work Product, whether
due to the Executive’s mental or physical incapacity, or the Executive’s
unavailability for a reasonable period under the circumstances, the Executive
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as his agent and attorney-in-fact (such
designation and appointment being coupled with an interest), solely for the
specific instance in which the Company is unable to secure such signature, to
act for and in his behalf and stead, to execute and file any such document, and
to do all other lawfully permitted acts to further the prosecution, issuance,
and enforcement of patents, copyrights, or other rights or protections

 

Page 6 of 22

 

--------------------------------------------------------------------------------

with the same force and effect as if executed and delivered by the Executive.

(viii) There is no Information which the Executive wishes to exclude from the
operation of this Section 4(c). To the best of the Executive’s knowledge, there
is no existing contract in conflict with this Agreement or any other contract to
assign Information that is now in existence between the Executive and any other
Person.

(ix) To the extent that any Work Product incorporates pre-existing material to
which the Executive possesses copyright, trade secret, patent, trademark or
other proprietary rights, and such rights are not otherwise assigned to the
Company herein, the Executive hereby grants to the Company a royalty-free,
irrevocable, worldwide, exclusive, perpetual license to make, have made, sell,
use and disclose, reproduce, modify, transmit, prepare Derivative Works based
on, distribute, perform and display (publicly or otherwise), such material, with
full right to authorize others to do so.

(d) Noncompetition and Nonsolicitation.

(i) Subject to the provisions of Section 4(d)(iii) hereof, during his period of
employment and thereafter for a Restricted Period of two years following
termination of his employment , the Executive agrees that he will not, directly
or indirectly, on his own behalf or as a partner, owner, officer, director,
stockholder, member, employee, agent or consultant of any other Person, within
any state (including the District of Columbia), territory, possession or country
where the Company conducts business during the Employment Period or during the
Restricted Period:

(A)Own, manage, operate, control, be employed by, provide services as a
consultant to, or participate in the ownership, management, operation, or
control of, any Person engaged in any activity competitive with the Company or
any of its Affiliates;

(B)Engage in the business of providing goods or services that are the same as or
similar to the goods or services of the Company or any of its Affiliates;

(C)Have any contact with any of the Company’s Customers or potential Customers
for the purpose of soliciting or inducing (or attempting to solicit or induce)
any of the Company’s Customers to discontinue or reduce its business with the
Company, or any potential Customers not to conduct business with the Company, or
any Customer or potential Customer to conduct business with or contract with any
other Person that competes with the Company or its Affiliates; or

(D)Persuade or attempt to persuade any supplier, agent, broker, or contractor of
the Company or any of its Affiliates to discontinue or reduce its business with
the Company (or any prospective supplier, broker, agent, or contractor to
refrain from doing business with the Company or any of its Affiliates.

(ii) Subject to the provisions of Section 4(d)(iii) hereof, during a Restricted
Period of up to five years, the Executive agrees that he will not, directly or
indirectly, on his own behalf or as a partner, owner, officer, director,
stockholder, member, employee, agent or consultant

 

Page 7 of 22

 

--------------------------------------------------------------------------------

of any other Person, within any state (including the District of Columbia),
territory, possession or country where the Company conducts business during the
Employment Period or during the Restricted Period solicit, hire, or otherwise
attempt to establish for any Person, any employment, agency, consulting or other
business relationship with any Person who is an employee or consultant of the
Company or any of its Affiliates, provided that the prohibition in this Section
4(d)(ii) shall not bar the Executive from soliciting or hiring any former
employee or former consultant who at the time of such solicitation or hire had
not been employed or engaged by the Company or any of its Affiliates for a
period of at least six (6) months, or any other provider of services to the
Company or any of its Affiliates, as long as such Person’s engagement by the
Executive does not interfere or conflict with the provision of services to the
Company or an Affiliate by such Person.

(iii) The parties hereto acknowledge and agree that, notwithstanding anything in
Section 4(d)(i) or (ii) hereof the Executive may own or hold, solely as passive
investments, securities of Persons engaged in any business that would otherwise
be included in Section 4(d)(i) or (ii), as long as with respect to each such
investment, the securities held by the Executive do not exceed five percent (5%)
of the outstanding securities of such Person and such securities are publicly
traded and registered under Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); provided, that in the case of investments
otherwise permitted under this clause, the Executive shall not be permitted to,
directly or  indirectly, participate in, or attempt to influence, the
management, direction or policies of (other than through the exercise of any
voting rights held by the Executive in connection with such securities), or lend
the Executive’s name to, any such Person.

(e) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) Affiliate means a Person, whether now or hereafter existing, directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such specified Person. For purposes hereof, “control” or any other
form thereof, when used with respect to any Person, means the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.

(ii) Confidential or Proprietary Information means:

(A)any and all information and ideas in whatever form (including, without
limitation, written or verbal form, and including information or data recorded
or retrieved by any means, tangible or intangible), whether disclosed to or
learned or developed by the Executive, pertaining in any manner to the business
of the Company or any of the Company’s Affiliates (collectively, “Information”)
that (a) derives independent economic value, actual or potential, from not being
generally known to the public or to other Persons who can obtain economic value
from its disclosure or use, and (b) is the subject of efforts by the Company
and/or its Affiliates that are reasonable under the circumstances to maintain
its secrecy; and

(B)any and all other Information unique to the Company and/or or its Affiliates
which has a significant business purpose and is not known or generally available
from sources outside of such Persons or typical of industry practice.

 

Page 8 of 22

 

--------------------------------------------------------------------------------

(iii) Customer means all Persons that have either sought or purchased the
Company’s goods or services, have contacted the Company for the purpose of
seeking or purchasing the Company’s goods or services, or have been contacted by
the Company for the purpose of selling its goods and services during the
Executive’s employment and for one year prior thereto, and all Persons subject
to the control of those Persons. The Customers covered by this Agreement shall
include any Customer or potential Customer of the Company at any time during the
Executive’s employment. In the case of a Governmental Authority, the Customer or
potential Customer shall be determined by reference to the specific program
offices or activities for which the Company provides (or may reasonably provide)
goods or services.

(iv) Electronic Equipment means electronic and telephonic communication systems,
computers and other business equipment of the Company or any Affiliate
including, but not limited to, computer systems, data bases, phone mail, modems,
email, Internet access, Web sites, fax machines, techniques, processes,
formulas, mask works, source codes, programs, semiconductor chips, processors,
memories, disc drives, tape heads, computer terminals, keyboards, storage
devices, printers and optical character recognition devices, and any and all
components, devices, techniques or circuitry incorporated in any of the above
and similar business devices.

(v) Governmental Authority means any federal, state, local or other
governmental, regulatory or administrative agency, commission, department,
board, or other governmental subdivision, court, tribunal, arbitral body or
other governmental authority.

(vi) Information includes, without limitation, any and all (A) information
regarding business strategy, operations and methods of operation including,
without limitation, business or strategic plans, plans regarding business
acquisitions, mergers, sales or divestures, marketing and sales information, and
information regarding Customers, potential Customers, suppliers, manufacturers,
distributors, contractors or other business contacts; (B) information regarding
products and services including, without limitation, production, distribution,
design, development, techniques, processes, software (including, without
limitation, designs, programs and codes), and know how; (C) information
regarding technology, software, concepts, research, formulae, inventions,
techniques, and other work product (of the Executive or any other employee of
Company or an Affiliate); (D) financial information including, without
limitation, budget, cost and expense information, pricing, revenue, or profit
information and/or analysis, statistical information, economic models and
forecasts, operating and other financial reports and/or analysis; and (E) human
resource information such as compensation policies and schedules, employee
recruiting and retention plans, organization charts and personnel data.

(vii) Misappropriation, or any form thereof, means:

(A)the acquisition of any Trade Secret or Confidential or Proprietary
Information by a Person who knows or has reason to know that the Trade Secret or
Confidential or Proprietary Information was acquired by theft, bribery,
misrepresentation, breach or inducement of a breach of a duty to maintain
secrecy, or espionage through electronic or other means (each, an “Improper
Means”); or

(B)the disclosure or use of any Trade Secret or Confidential or Proprietary
Information without the express consent of the Company by a Person who (1)

 

Page 9 of 22

 

--------------------------------------------------------------------------------

used Improper Means to acquire knowledge of the Trade Secret or Confidential or
Proprietary Information; or (2) at the time of disclosure or use, knew or had
reason to know that his or her knowledge of the Trade Secret or Confidential or
Proprietary Information was (a) derived from or through a Person who had
utilized Improper Means to acquire it, (b) acquired under circumstances giving
rise to a duty to maintain its secrecy or limit its use, or (c) derived from or
through a Person who owed a duty to the Company and/or any of its Affiliates to
maintain its secrecy or limit its use; or (3) before a material change of his or
her position, knew or had reason to know that it was a Trade Secret or
Confidential or Proprietary Information and that knowledge of it had been
acquired by accident or mistake.

(viii) Person means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, or government or other agency or
political subdivision thereof, or any other legal or commercial entity.

(ix) Trade Secrets means all information of the Company or any of the Company’s
Affiliates that would be deemed to be “trade secrets” within the meaning of the
Uniform Trade Secrets Act.

(x) Uniform Trade Secrets Act means the Uniform Trade Secrets Act as promulgated
by the United States National Conference of Commissioners on Uniform State Laws
or such other or similar statute of any jurisdiction which is found to be
applicable to this Agreement, its enforcement or its interpretation.

(f)Remedies. The Executive acknowledges and agrees that if the Executive
breaches any of the provisions of Section 4 or 5(i) hereof, the Company will
suffer immediate and irreparable harm for which monetary damages alone will not
be a sufficient remedy, and that, in addition to all other remedies that the
Company may have, the Company shall be entitled to seek injunctive relief,
specific performance or any other form of equitable relief to remedy a breach or
threatened breach of this Agreement (including, without limitation, any actual
or threatened Misappropriation) by the Executive and to enforce the provisions
of this Agreement. The existence of this right shall not preclude or otherwise
limit the applicability or exercise of any other rights and remedies which the
Company may have at law or in equity. The Executive waives any and all defenses
he may have on the grounds of lack of subject matter jurisdiction or competence
of a court to grant the injunctions or other equitable relief provided above and
to the enforceability of this Agreement.

(g)Further Acknowledgements; Severability.

(i) The Executive recognizes and acknowledges that his experience, skills,
education and training are readily transferable and of such breadth that he can
employ them to his advantage in many other fields of endeavor, and that
consequently, the terms of this Agreement will not unreasonably impair the
Executive’s ability to engage in business or employment activities.

(ii) The Executive has carefully considered the possible effects on the
Executive of the covenants not to compete, the confidentiality provisions, and
the other obligations

 

Page 10 of 22

 

--------------------------------------------------------------------------------

contained in this Agreement, and the Executive recognizes that the Company has
made every effort to limit the restrictions placed upon the Executive to those
that are reasonable and necessary to protect the Company’s legitimate business
interests.

(iii) The Executive understands that he may not accept employment with any
Person if the nature of his position with such Person will inevitably require or
lead to the disclosure of any Trade Secrets or Confidential and Proprietary
Information.

(iv) The Executive acknowledges and agrees that the restrictive covenants set
forth in this Agreement are reasonable and necessary in order to protect the
Company’s valid business interests. It is the intention of the parties hereto
that the covenants, provisions and agreements contained herein shall be
enforceable to the fullest extent allowed by law.

(v) If any covenant, provision, or agreement contained herein is found by a
court having jurisdiction to be unreasonable in duration, scope or character of
restrictions, or otherwise to be unenforceable, such covenant, provision or
agreement shall not be rendered unenforceable thereby, but rather the duration,
scope or character of restrictions of such covenant, provision or agreement
shall be deemed reduced or modified with retroactive effect to render such
covenant, provision or agreement reasonable or otherwise enforceable (as the
case may be), and such covenant, provision or agreement shall be enforced as
modified. If the court having jurisdiction will not review the covenant,
provision or agreement, the parties hereto shall mutually agree to a revision
having an effect as close as permitted by applicable law to the provision
declared unenforceable. The parties hereto agree that if a court having
jurisdiction determines, despite the express intent of the parties hereto, that
any portion of the covenants, provisions or agreements contained herein are not
enforceable, the remaining covenants, provisions and agreements herein shall be
valid and enforceable. Moreover, to the extent that any provision is declared
unenforceable, the Company shall have any and all rights under applicable
statutes or common law to enforce its rights with respect to any and all Trade
Secrets or Confidential or Proprietary Information or unfair competition by the
Executive.

5.Termination.

(a)General. The Company and the Executive understand and agree that the
Executive is employed at-will, and either the Executive or the Company can
terminate their employment relationship at any time, for any reason or no
reason, with or without cause, and with or without notice subject to the
provisions of this Section 5.

(b)Termination Upon Mutual Agreement. The Company and the Executive may, by
mutual written agreement, terminate this Agreement and/or the employment of the
Executive at any time.

(c)Death or Disability of the Executive.

(i) The employment of the Executive hereunder shall terminate (A) upon the death
of the Executive, and (B) at the option of the Company, upon not less than
thirty (30) days prior written notice to the Executive or his personal
representative or guardian, if the Executive suffers a “Total Disability” (as
defined in Section 5(c) (ii) below). Upon termination for death or Total
Disability, the Company shall pay to the Executive’s guardian or personal

 

Page 11 of 22

 

--------------------------------------------------------------------------------

representative, as the case may be, in addition to any insurance or disability
benefits to which he may be entitled hereunder, the “Accrued Rights” (as defined
in Section 5(h) hereof). Notwithstanding the foregoing, to the extent that the
payment of any amount under this Section 5(c) on account of the Executive’s
Total Disability is deemed to constitute deferred compensation for purposes of
Section 409A of the Code, and such Total Disability does not constitute a
“disability” under Section 409A(a)(2)(C) of the Code, then payment of such
amount shall be deferred and made on the first business day following the
expiration of the six (6) month period following the Executive’s Separation from
Service (as defined in Section 6(j)).

(ii) For purposes of this Agreement, “Total Disability” shall mean (A) if the
Executive is subject to a legal decree of incompetency (the date of such decree
being deemed the date on which such disability occurred), (B) the written
determination by a physician selected by mutual agreement of the Executive and
the Company that, because of a medically determinable disease, injury or other
physical or mental disability, the Executive is unable substantially to perform
each of the material duties of the Executive required hereby, and that such
disability has lasted for the immediately preceding ninety (90) days and is, as
of the date of determination, reasonably expected to last an additional six (6)
months or longer after the date of determination, in each case based upon
medically available reliable information, or (C) qualification by the Executive
for benefits under the Company’s long-term disability coverage, if any.

(iii) The date of any legal decree of incompetency or written opinion which is
conclusive as to the Total Disability of the Executive shall be deemed the date
on which such Total Disability occurred. Any leave on account of illness or
temporary disability which is short of Total Disability shall not constitute a
breach of this Agreement by the Executive, and in no event shall any party be
entitled to terminate this Agreement for Good Cause due to any such leave. All
physicians selected hereunder shall be board-certified in the specialty most
closely related to the nature of the disability alleged to exist. In conjunction
with determining mental and/or physical disability for purposes of this
Agreement, the Executive consents to any such examinations which are relevant to
a determination of whether he is mentally and/or physically disabled, and which
are required by the aforesaid Company physician, and to furnish such medical
information as may be reasonably requested, and to waive any applicable
physician patient privilege that may arise because of such examination.

(d) Termination For Good Cause.

(i) The Company may, upon action of the Board in accordance with Section 5(d)
(iii) hereof, terminate the employment of the Executive at any time for “Good
Cause” (as defined below).

(ii) For purposes of this Agreement, “Good Cause” means:

(A)A material failure by the Executive to comply with any material obligation
imposed by this Agreement (including, without limitation, any violation of
Section 4 hereof);

(B)The Executive’s continued material failure, after being provided notice
specifying the nature of such failure, to comply with a direction of the
Executive Chairman or Board with respect to a material act, omission or failure
to act on

 

Page 12 of 22

 

--------------------------------------------------------------------------------

the part of the Executive;

 

(C)A material breach of the Executive’s fiduciary obligations to the Company;

(D)Gross negligence, willful misconduct or willful malfeasance by the Executive
in connection with the performance of any material duty for the Company;

(E)A violation by the Executive of any legal requirement or obligation relating
to the Company that the Board of Directors, acting in good faith, reasonably
determines is likely to have a material adverse impact on the Company (unless
the Executive had a reasonable, good faith belief that the act, omission or
failure to act in question was not a violation of such legal requirement or
obligation);

(F)The Executive’s indictment for, conviction of, or plea of guilty or nolo
contendere to a felony involving theft, embezzlement, bribery, kickback, fraud,
or dishonesty;

(G)Theft, embezzlement, bribery, kickback, or fraud by the Executive in
connection with the performance of his duties for the Company;

(H)A material failure to comply with any lawful direction of the Executive
Chairman or Board of Directors of the Company;

(I)A material violation of the Company’s Standards of Conduct or any other
published Company policy; and

(J)Any act, omission or failure to act on the part of the Executive (including
an act, omission or failure to act prior to the commencement of the Executive’s
employment with the Company) that results in the inability of the Executive to
secure or maintain security clearances necessary or appropriate to Executive’s
position as President and Chief Executive Officer and the conduct of the
Company’s business; and

(K)The   misappropriation   of   any   material   business   opportunity. “Good
Cause” shall be based only on material matters and not on matters of minor
importance.

(iii) The Executive may be terminated for Good Cause only in accordance with a
resolution duly adopted by an absolute majority of the entire number of the
non-management directors of the Company finding that, in the good faith opinion
of the Board, the Executive engaged in conduct justifying a termination for Good
Cause and specifying the particulars of the conduct motivating the Board’s
decision to terminate the Executive for Good Cause, and provided that the
Executive has been provided the time and opportunity to cure any act or omission
susceptible to cure as hereinafter provided. Such resolution may be adopted by
the Board only after the Board has provided to the Executive (A) advance written
notice of a meeting of the Board called for the purpose of determining Good
Cause for termination of the Executive, (B) a statement setting forth the
alleged grounds for termination, and (C) an opportunity for the Executive, and,
if the Executive so desires, the Executive’s counsel to be heard before the
Board.

 

Page 13 of 22

 

--------------------------------------------------------------------------------

Prior to such meeting of the Board, the Executive shall be given a reasonable
time period and opportunity to cure any act or omission which the Board, in its
reasonable judgment, determines is susceptible of cure. The action required to
cure the act or omission, and the time period in which cure must be affected,
shall be communicated to the Executive in writing. The Board’s delay in
providing such notice shall not be deemed to be a waiver of any such Good Cause
nor does the failure to terminate for one Good Cause prevent any later Good
Cause termination for a similar or different reason.

(e) Termination for Good Reason.

(i) The Executive may resign, and thereby terminate his employment, within six
(6) months following the initial existence of “Good Reason” (as defined below).
Following a Change in Control, the Executive may resign for Good Reason within
twelve (12) months following the Change in Control Date. Before resigning, the
Executive must provide the Company prior written notice to the Company of his
intent to resign to for Good Reason. Such notice must be provided at least
thirty (30) days’ prior to the Executive’s resignation date and must specify in
reasonable detail the Good Reason for the Executive’s resignation. The Company
shall have a reasonable opportunity to cure any such Good Reason (that is
susceptible of cure) within thirty (30) days after the Company’s receipt of such
notice. The Executive’s delay in providing such notice shall not be deemed to be
a waiver of any such Good Reason, nor does the failure to resign for one Good
Reason prevent any later Good Reason resignation for a similar or different
reason.

(ii) For purposes of this Agreement, what constitutes a “Change of Control”
shall have the same meaning as that set forth under the Company’s 2016 Amended
and Restated Incentive Compensation Plan, as further amended by the Board of
Directors, or any subsequent incentive compensation plan adopted by the Board
from time to time in their sole discretion.

(iii) For purposes of this Agreement, “Good Reason” means the occurrence of any
of the following circumstances without the Executive’s written consent:

(A)A material failure by the Company to comply with any material obligation
imposed by this Agreement;

(B)The Executive’s demotion from the position of President and Chief Executive
Officer of the Company (as the parties recognize that any such demotion would be
material);

(C)A material diminution in the Executive’s authority, duties or
responsibilities;

(D)A material diminution in the budget over which the Executive retains
authority resulting from an action of the Executive Chairman or the Board not
directly related to Company performance; or

(E)A material change in the geographic location at which the Executive must
perform his services hereunder, such that the Company requires the Executive to
be based (excluding travel responsibilities in the ordinary course of business)

 

Page 14 of 22

 

--------------------------------------------------------------------------------

at any office or location more than fifty (50) miles from the current location
of the main office of the Company, which is at 1100 N. Glebe Road, Arlington,
Virginia 22201; or

(F)A material reduction in the Executive’s base compensation, or his bonus or
benefits opportunities.

(iv) Following the date on which a Change of Control event is legally
consummated and legally binding upon the parties (the “Change of Control Date”),
Good Reason shall also include the occurrence of any of the following
circumstances without the Executive’s written consent:

(A)The Executive ceases to be an “Executive Officer” (as such term is defined by
the Securities Exchange Act of 1933); or

(B)The failure by any successor to the Company to expressly assume all
obligations of the Company under this Agreement.

Notwithstanding anything herein to the contrary, in no event shall any action
otherwise meeting the definition of Good Reason under clauses 5(e)(ii) above
taken by the Company for Good Cause, constitute, or be deemed to constitute,
grounds for Good Reason termination hereunder.

(f)Resignation other than for Good Reason. The Executive may resign and thereby
terminate his employment under this Agreement at any time upon not less than
thirty (30) days’ prior written notice.

(g)Termination without Good Cause. The Company may, for any or no reason,
terminate the employment of the Executive under this Agreement at any time upon
not less than thirty (30) days’ prior written notice.

(h) [Payments upon Termination.

(i) Without Good Cause (Not In Connection With a Change in Control). In the
event the Executive’s employment is terminated by the Company without “Good
Cause,” or by the Executive for “Good Reason,” more than 180 days before, or
more than twelve (12) months following, a Change in Control Date, then the
following provisions shall apply:

(A)The Company shall pay to the Executive an amount equal to twenty-four (24)
months of the Executive’s “Current Base Salary.” For this purpose, the
Executive’s “Current Base Salary” shall be deemed to be the highest Base Salary
paid to the Executive at any time during the thirty-six (36) months prior to
termination of the Executive’s employment, whether as President and Chief
Executive Officer or otherwise. Such payment shall be made in a single lump sum
following the Executive’s execution and delivery of the release provided for in
Section 5(h)(iv), which has become irrevocable by its terms in conformance with
the provisions of Section 409A of the Internal Revenue Code (the “Code”), at the
time specified in Section 5(h)(iv).

(B)The Executive shall continue to participate in, and be covered under, the
Company’s health care coverage for a period of one (1) year following the

 

Page 15 of 22

 

--------------------------------------------------------------------------------

termination of the Executive’s employment (the “Medical Benefits Continuation
Period”) on the same basis as other senior executives of the Company.
Notwithstanding the foregoing, if the Executive accepts employment with another
entity that provides health care coverage during the Medical Benefits
Continuation Period, the Company shall not provide the Executive with health
care coverage under this Section (but the Executive shall retain any rights to
continuation coverage that he may have under applicable law). For purposes of
the Executive’s continuation coverage rights under Section 601 et. seq. of the
Employee Retirement Income Security Act, Section 4980B of the Code, or any
similar state or local law, the continuation period shall be deemed to have
commenced as of the beginning of the period for which the Company has agreed to
continue benefits following the Executive’s termination of employment. To the
extent that the coverage provided to the Executive is taxable for federal income
tax purposes, then the Executive, shall pay the full cost of coverage during the
Medical Benefits Continuation Period and the Company shall pay the Executive (in
cash, less required withholding) an amount equal to (i) the cost of such
coverage, less any amount that would have been payable by the Executive if he
were actively employed by the Company, plus (ii) an additional amount designed
to cover all estimated applicable local, state and federal income and payroll
taxes imposed on the Executive with respect to such additional payment. Any
additional amount payable in accordance with this Section 5(h)(i)(B) shall be
paid to the Executive in cash (less required withholding), on a monthly basis,
at the same time that the underlying medical coverage benefit is provided to the
Executive. In determining the amount of such payment, the Executive shall be
deemed to pay federal income tax at the highest marginal rate applicable to
individuals in the calendar year in which the payment is made and to pay state
and local income taxes at the highest effective rate in the state or locality in
which such payment is taxable. All payments made under this Section 5(h)(i)(B)
shall be made in accordance with the provisions of Treas. Reg. §1.409A-3(i)(1).

(C)The Company shall pay to the Executive, without duplication, (i) the Base
Salary through the date of termination, (ii) any incentive compensation earned
but unpaid as of the date of termination for any fiscal year prior to the year
in which such termination occurs; (iii) reimbursement for any unreimbursed
business expenses properly incurred by the Executive prior to the date of
termination (in accordance with Section 3(c) hereof); and (iv) such employee
benefits and accrued leave, if any, to which the Executive is entitled under the
employee benefit plans and arrangements of the Company (in accordance with
Section 3(d)(i), (ii), (iii) and (iv) hereof) (the amounts described in clauses
(i) through (iv) hereof being referred to as the “Accrued Rights”).

(D) Notwithstanding the foregoing, the treatment and vesting of any equity
incentive awards granted to Executive shall be governed by the terms of the
applicable award agreement and the Company’s 2016 Amended and Restated Incentive
Compensation Plan, as further amended by the Board of Directors, or any
subsequent incentive compensation plan adopted by the Board of Directors from
time to time in their sole discretion.

(ii) Without Good Cause (In Connection With A Change In Control). In the event
the Executive’s employment is terminated by the Company without “Good Cause,” or
by the Executive for “Good Reason,” within 180 days prior to, or within twelve
(12) months

 

Page 16 of 22

 

--------------------------------------------------------------------------------

following, a Change in Control, then the following provisions shall apply:

(A)The Company shall pay to the Executive an amount equal to twenty-four (24)
months of the Executive’s Current Base Salary (as defined in Section 5(h)(i)(A)
above). Such payment shall be made in a single lump sum following the
Executive’s execution and delivery of the release provided for in Section
5(h)(iv), which has become irrevocable by its terms in conformance with the
provisions of Section 409A of the Code, at the time specified in Section
5(h)(iv).

(B)The Company shall pay to the Executive a prorated portion of the cash
incentive (including, for this purpose, the annual component and any partial
quarterly component) otherwise payable to the Executive for the fiscal year of
termination under the Incentive Plan (or any replacement bonus arrangement
covering the Executive). Such amount shall be determined based on Company
performance consistent with the cash incentive paid under the Incentive Plan to
comparable active executives in good standing who meet expectations and remained
on the payroll and eligible for a bonus. The amount payable shall be determined
by multiplying the cash incentive that the Executive would have received had his
employment not terminated, by a fraction, the numerator of which is the number
of months in the fiscal year (in the case of the annual component) or fiscal
quarter (in the case of the quarterly component) during which Executive was
employed (including the month in which the termination occurs) and the
denominator of which is twelve (in the case of the annual component) or three
(in the case of the quarterly component). The amount payable to the Executive in
accordance with this Section shall be paid in a lump sum on the date on which
the Company pays bonuses for the fiscal year of termination to actively employed
senior executives; provided, however, in no event shall such payment be made
more than 2 1/2 months following the close of the fiscal year of the Company to
which such bonus relates.

(C)The Company shall pay to the Executive an amount equal to two (2) times the
average cash incentive (including, for this purpose, any quarterly and annual
components) actually paid to the Executive under the Incentive Plan for the five
(5) fiscal years immediately preceding the year of termination, whether as
President and Chief Executive Officer or otherwise. Subject to the provisions of
Paragraph 6(j) of this Agreement, such payment shall be made in a single lump
sum following the Executive’s execution and delivery of the release provided for
in Section 5(h)(iv), which has become irrevocable by its terms in conformance
with the provisions of Section 409A of the Code, at the time specified in
Section 5(h)(iv).

(D)The Executive shall be entitled to the payments and benefits described in
Section 5(h) (i) (B) and 5(h) (i) (C) above.

(E) Notwithstanding the foregoing, the treatment and vesting of any equity
incentive awards granted to Executive shall be governed by the terms of the
applicable award agreement and the Company’s 2016 Amended and Restated Incentive
Compensation Plan, as further amended by the Board of Directors, or any
subsequent incentive compensation plan adopted by the Board of Directors from
time to time in their sole discretion.

 

Page 17 of 22

 

--------------------------------------------------------------------------------

(iii) Good Cause. In the event the Executive’s employment is terminated (i) by
the Company for Good Cause, or (ii) by the Executive without Good Reason, then
the Company shall have no duty to make any payments or provide any benefits to
the Executive pursuant to this Agreement (other than the Accrued Rights).

(iv) Release. As a condition of receiving the payment provided for in Sections
5(h)(i)(A) and 5(h)(ii)(A) and (C), the Executive agrees to release the Company
and its Affiliates, officers, directors, stockholders, employees, agents,
representatives, and successors from and against any and all claims that the
Executive may have against any such Person relating to the Executive’s
employment by the Company and the termination thereof, such release to be in
form and substance reasonably satisfactory to the Company. Subject to the
provisions of Paragraph 6(j) of this Agreement, the first payment provided for
in Sections 5(h)(i)(A) and 5(h)(ii)(A) and (C) shall be made on the Company’s
first regular payroll date following the sixtieth (60th) day after the
termination date (and will include any payment installment that would have
otherwise been paid during the period following the termination date through the
date of the first payment), provided that the release is irrevocable as of such
date.

(i) No Disparaging Comments. While employed by the Company and at all times
thereafter, the Executive shall refrain from making any disparaging remarks in
any communication (oral, written, electronic or through any form of media
(including, without limitation, social media, or otherwise)). about the
businesses, services, products, members, managers, officers, directors,
employees or other personnel of the Company and/or its Affiliates.

6.Miscellaneous.

(a)ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 4(e) TO SEEK INJUNCTIVE OR
OTHER EQUITABLE RELIEF AS SPECIFIED IN THIS AGREEMENT, ANY DISPUTE BETWEEN THE
PARTIES HERETO ARISING UNDER OR RELATING TO THIS AGREEMENT (INCLUDING, BUT NOT
LIMITED TO, THE AMOUNT OF DAMAGES, THE NATURE OF THE EXECUTIVE’S TERMINATION OR
THE CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) SHALL BE RESOLVED
IN ACCORDANCE WITH THE MODEL EMPLOYMENT ARBITRATION PROCEDURES OF THE AMERICAN
ARBITRATION ASSOCIATION. ANY RESULTING HEARING SHALL BE HELD IN THE JURISDICTION
APPROPRIATE TO THE PRINCIPAL LOCATION AT WHICH THE EXECUTIVE PROVIDED HIS
SERVICES HEREUNDER (CURRENTLY ARLINGTON, VIRGINIA). THE RESOLUTION OF ANY
DISPUTE ACHIEVED THROUGH SUCH ARBITRATION SHALL BE BINDING AND ENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION. COSTS AND FEES INCURRED IN CONNECTION WITH SUCH
ARBITRATION SHALL BE BORNE BY THE PARTIES AS DETERMINED BY THE ARBITRATION.

(b)Indemnification and Insurance. The Company hereby agree to indemnify
Executive and hold Executive harmless, to the maximum extent permitted by law,
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages (collectively, “Claims and Expenses”) resulting from
Executive’s good faith performance of Executive’s duties and obligations as an
officer or director of the Company, any Subsidiary or as a fiduciary of any
benefit plan of any of the foregoing or in any other role any of them request
Executive to serve; provided, that Executive

 

Page 18 of 22

 

--------------------------------------------------------------------------------

shall not be entitled to indemnification hereunder against Claims and Expenses
that are finally determined by a court of competent jurisdiction to have
resulted from Executive’s fraud or willful misconduct. During the Employment
Period, the Company shall provide directors’ and officers’ liability insurance
covering the Executive and errors and omissions insurance covering the
activities of the Executive in the exercise of the Executive’s duties in the
interest of the Company comparable to and no less favorable to the Executive
than similar insurance provided by the Company to or for other senior executives
of the Company.

(c)Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Period may necessitate the Executive's
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation.

(d) Entire Agreement. This Agreement and the agreements, schedules and exhibits
incorporated herein by reference contain the entire agreement between the
Executive and the Company with respect to the subject matter hereof, and
supersede any and all prior understandings or agreements, whether written or
oral, including, without limitation, the Employee Agreement dated February 21,
2012, the Indemnification Agreement dated July 19, 2012, and the Severance
Compensation Agreement dated July 1, 2012, between the Company and the
Executive.  This Agreement does not supersede or affect the terms of any
Supplemental Executive Retirement Agreement to be provided to the Executive. No
modification or addition hereto or waiver or cancellation of any provision
hereof shall be valid except by a writing signed by the party to be charged
therewith.

(e)Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct. Pursuit by either party of
any available remedy, either in law or equity, or any action of any kind, does
not constitute waiver of any other remedy or action. Such remedies are
cumulative and not exclusive.

(f)Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of Virginia
applicable to contracts executed by, and to be performed entirely within, said
State, without regard to principles of conflict of laws.

(g)Successors and Assigns; Binding Agreement. The rights and obligations of the
parties under this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, personal representatives, successors and
permitted assigns. This Agreement is a personal contract, and, except as
specifically set forth herein, the rights and interests of the Executive herein
may not be sold, transferred, assigned, pledged or hypothecated by any party
without the prior written consent of the others. As used herein, the term
“successor” as it relates to the Company, shall include, but not be limited to,
any successor by way of merger, consolidation,

 

Page 19 of 22

 

--------------------------------------------------------------------------------

and sale of all or substantially all of such Person’s assets or equity
interests. The Company may only assign this Agreement with the Executive’s
consent.

(h)Representation by Counsel. Each of the parties hereto acknowledges that
(i) it or he has read this Agreement in its entirety and understands all of its
terms and conditions, (ii) it or he has had the opportunity to consult with any
individuals of its or his choice regarding its or his agreement to the
provisions contained herein, including legal counsel of its or his choice, and
any decision not to was his or its alone, and (iii) it or he is entering into
this Agreement of its or his own free will, without coercion from any source.

(i)Interpretation. The parties and their respective legal counsel actively
participated in the negotiation and drafting of this Agreement, and in the event
of any ambiguity or mistake herein, or any dispute among the parties with
respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that he, it, or
his or its counsel was the drafter thereof.

(j)Notices. All notices and communications hereunder shall be in writing and
shall be deemed properly given and effective when received, if sent by facsimile
or telecopy, or by postage prepaid by registered or certified mail, return
receipt requested, or by other delivery service which provides evidence of
delivery, as follows:

If to the Company, to:

CACI International Inc 1100 N. Glebe Road 16th Floor

Arlington, Virginia 22201 Attention: General Counsel

If to the Executive, to:

John Mengucci

9300 Corporate Blvd.

Suite 1235

Rockville, MD 20850

 

or to such other address as one party may provide in writing to the other party
from time to time.

(k)Compliance with Section 409A. To the extent that Section 409A of the Code
applies to any election or payment required under this Agreement, such payment
or election shall be made in conformance with the provisions of Section 409A of
the Code. Certain provisions of this Agreement are intended to constitute a
short-term deferral under Treas. Reg. §1.409A-1(b)(4) or a separation pay
arrangement that does not provide for the deferral of compensation subject to
Section 409A of the Code (under the short-term deferral exception). In order for
the short-term deferral exception to apply, payments must be completed within
two and a half months after the close of the year in which Executive’s
separation from service occurs. If any such provision is subject to more than
one interpretation or construction, such ambiguity shall be resolved in favor

 

Page 20 of 22

 

--------------------------------------------------------------------------------

of that interpretation or construction which is consistent with such provisions
not being subject to the provisions of Section 409A. The remaining provisions of
this Agreement are intended to comply with the provisions of Section 409A of the
Code (to the extent applicable) and, to the extent that Section 409A applies to
any provision of this Agreement and such provision is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with the provision
complying with the applicable provisions of Section 409A of the Code (including,
but not limited to the requirement that any payment made on account of the
Executive’s separation from service (within the meaning of Section
409A(a)(2)(A)(i) of the Code and the regulations issued thereunder) (“Separation
from Service”), shall not be made earlier than the first business day of the
seventh month following the Executive’s Separation from Service, or if earlier
the date of death of the Executive). Any payment that is delayed in accordance
with the foregoing sentence shall be made on the first business day following
the expiration of such six (6) month period.

(l)Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.

(m)Tax Consequences of Payments. Executive understands and agrees that the
Company makes no representations as to the tax consequences of any compensation
or benefits provided hereunder (including, without limitation, under Section
409A of the Code, if applicable). Executive is solely responsible for any and
all income, excise or other taxes imposed on Executive with respect to any and
all compensation or other benefits provided to Executive.

(n)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

(o)Duration. Notwithstanding the Employment Term hereunder, this Agreement shall
continue for so long as any obligations remain under this Agreement.

(p)Section References. The word Section herein shall refer to provisions of this
Agreement unless expressly indicated otherwise.

(q)Captions. Section headings are for convenience only and shall not be
considered a part of this Agreement.




 

Page 21 of 22

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, as of the date first above written.

 

WITNESS/ATTEST:

 

 

By:      /s/   Mary Peevy          

 

CACI INTERNATIONAL INC

 

 

By:     /s/   J. William Koegel, Jr.          

Name: J. William Koegel, Jr.

Title: Executive Vice President, General

Counsel & Secretary

 

By:     /s/   Leny Carrasco       

EXECUTIVE

 

By:   /s/   John Mengucci                      

Name: John Mengucci

Title: Chief Operating Officer

 

 

 

 

Page 22 of 22

 